DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-8, 10-15, 17-23 are rejected under 35 U.S.C. 103(a) as being 

unpatentable over Mody (US 20180307278), in view of Hill (US 20130059117).

With respect to claim 1, 8, 15, Mody discloses a screen protector comprising: a tempered glass screen protector substrate having a top surface; and an image that is engraved into the top surface of the tempered glass screen protector substrate, wherein the image is engraved in an area of the tempered glass screen protector; image etched into the tempered glass screen protector substrate; engraved image; wherein the tempered glass screen protector substrate is physically separate from the screen on which the tempered glass screen protector is installed (Paragraph 0025-0026, 0030).  Examiner submits this is equivalent to how etching or engraving processes can be utilized to apply indicia (image) to one or both of the side surfaces of the tempered glass protector 30.  
Mody does not disclose wherein when a display area of a mobile phone onto which the screen protector is installed is not activated, the image is visible and when display area of the mobile phone onto which the screen protector is installed is activated, the image is invisible, and wherein the screen protector substrate is physically separate from the screen on which the screen protector is installed; image is in an area of the glass screen protector that coincides with a display area of a mobile phone.  However, Hill discloses wherein when a display area of a mobile phone onto which the screen protector is installed is not activated, the image is visible and when display area of the mobile phone onto which the screen protector is installed is activated, the image is invisible, and wherein the screen protector substrate is physically separate from the screen on which the screen protector is installed; image is in an area of the glass screen protector that coincides with a display area of a mobile phone (Paragraph 0004, 0011-0012, Figures 1-2).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hill to incorporate the limitations of Mody and for the display screen protecting film of Hill to be tempered glass and image 14 of Hill to be engraved on the top surface of this modified tempered glass screen protector, since both Mody and Hill identically disclose an image on a screen protector substrate as disclosed in Paragraph 0025-0026, 0030 of Mody; Paragraph 0004, 0011-0012, Figures 1-2 of Hill.    
With respect to claim 3, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes one or more of letters, numbers, or symbols (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 4, Hill discloses wherein the one or more of engraving or etching is performed using one or more of a mechanical technique, a laser technique, or a chemical technique (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 5, Hill discloses wherein the screen is one of a backlit display or a non-backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 6, Hill discloses wherein the non-backlit display is an OLED (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 7, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 10, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes one or more of letters, numbers, or symbols (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 11, Hill discloses wherein the one or more of engraving or etching is performed using one or more of a mechanical technique, a laser technique, or a chemical technique (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 12, Hill discloses wherein the screen is one of a backlit display or a non-backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 13, Hill discloses wherein the non-backlit display is an OLED (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 14, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 17, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes one or more of letters, numbers, or symbols (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 18, Hill discloses wherein the one or more of engraving or etching is performed using one or more of a mechanical technique, a laser technique, or a chemical technique (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 19, Hill discloses wherein the screen is one of a backlit display or a non- backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 20, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 21, Mody discloses wherein the engraved image is a laser engraved image (Paragraph 0025-0026, 0030)
With respect to claim 22, Mody discloses wherein the engraved image includes a graphical image (Paragraph 0025-0026, 0030)
With respect to claim 23, Mody discloses engraved image (Paragraph 0025-0026, 0030).  Hill discloses wherein when the display area of the portable electronic device onto which the screen protector is installed is not activated, the image is visible (Paragraph 0004, 0011-0012, Figures 1-2)

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  Examiner submits that Mody discloses a screen protector comprising: a tempered glass screen protector substrate having a top surface; and an image that is engraved into the top surface of the tempered glass screen protector substrate, wherein the image is engraved in an area of the tempered glass screen protector; image etched into the tempered glass screen protector substrate; engraved image; wherein the tempered glass screen protector substrate is physically separate from the screen on which the tempered glass screen protector is installed (Paragraph 0025-0026, 0030).  Examiner submits this is equivalent to how etching or engraving processes can be utilized to apply indicia (image) to one or both of the side surfaces of the tempered glass protector 30.  
Mody does not disclose wherein when a display area of a mobile phone onto which the screen protector is installed is not activated, the image is visible and when display area of the mobile phone onto which the screen protector is installed is activated, the image is invisible, and wherein the screen protector substrate is physically separate from the screen on which the screen protector is installed; image is in an area of the glass screen protector that coincides with a display area of a mobile phone.  However, Hill discloses wherein when a display area of a mobile phone onto which the screen protector is installed is not activated, the image is visible and when display area of the mobile phone onto which the screen protector is installed is activated, the image is invisible, and wherein the screen protector substrate is physically separate from the screen on which the screen protector is installed; image is in an area of the glass screen protector that coincides with a display area of a mobile phone (Paragraph 0004, 0011-0012, Figures 1-2).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hill to incorporate the limitations of Mody and for the display screen protecting film of Hill to be tempered glass and image 14 of Hill to be engraved on the top surface of this modified tempered glass screen protector, since both Mody and Hill identically disclose an image on a screen protector substrate as disclosed in Paragraph 0025-0026, 0030 of Mody; Paragraph 0004, 0011-0012, Figures 1-2 of Hill.    

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649